Citation Nr: 1007706	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1955 to March 
1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal.  

In December 2009, the Veteran presented testimony at a 
personal hearing conducted at the Phoenix RO before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran participated in Operation HARDTACK I and is 
considered a radiation-exposed Veteran.  

3.  In August 2006, the Chief Public Health and Environmental 
Hazards Officer opined that it was unlikely that the 
Veteran's adenocarcinoma of the prostate can be attributed to 
exposure to ionizing radiation in service.  

4.  Prostate cancer has not been shown to be causally or 
etiologically related to the Veteran's military service. 



CONCLUSION OF LAW

Prostate cancer was not incurred in service, including as a 
result of exposure to ionizing radiation.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the duty to notify was fully satisfied 
by letters sent to the Veteran in May 2003 and September 2003 
with regard to the claim for service connection for prostate 
cancer.  The letter addressed all of the notice elements.  In 
particular, the May 2003 letter asked the Veteran to answer a 
series of questions regarding his prostate cancer claim based 
on radiation exposure, and it was requested in the September 
2003 letter that he complete an enclosed radiation 
questionnaire.  In a March 2006 letter, the Veteran was 
provided with notice that addresses the relevant rating 
criteria and effective date provisions.  All of the letters 
were sent prior to the initial unfavorable decision by the 
AOJ in September 2006.  Therefore, the Board finds that VA 
has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for service 
connection for prostate cancer.  All available service 
treatment records as well as all identified and available 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Although the 
Veteran referenced receiving treatment for high prostate 
specific antigen (PSA) in the 1960s, he indicated that one 
facility,  T.D.C., had closed and that other providers had 
indicated that facilities only keep records so long and then 
dispose of them.  Thus, it appears that any private records 
from the 1960s are no longer available.  38 C.F.R. 
§ 3.159(c)(1).  

In addition, as will be discussed below, dose estimates of 
the Veteran's ionizing radiation were obtained in this case.  
In August 2006, an opinion was also obtained from VA which 
fully addresses the relationship between the Veteran's 
prostate cancer and his radiation exposure.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent that 
the Veteran is contending that his prostate cancer is 
otherwise related to his service, an examination or opinion 
was not warranted as there is no indication that his prostate 
cancer is in anyway related to his military service.  Indeed, 
there is no evidence showing that there was an event, 
disease, or injury in service other than radiation exposure 
to which a current disorder could be related.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim for service connection for prostate cancer.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.



LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i), (ii) (2009).  The term "onsite 
participation" means during the official operational period 
of an atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests 
conducted by the United States, the term operational period 
for Operation HARDTACK I means the period April 28, 1958 
through October 31, 1958.  38 C.F.R. § 3.309(d)(3)(v)(O).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if he suffers from a radiogenic 
disease and claims exposure to ionizing radiation in service.  
In this case, the Veteran is claiming that he has prostate 
cancer that is related to exposure to ionizing radiation.  38 
C.F.R. § 3.311(b)(2)(xxiii).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for prostate 
cancer.  Initially, the Board observes that the Veteran has 
been determined to be a radiation-exposed Veteran as he was 
noted to have participated in Operation HARDTACK I.  
38 C.F.R. § 3.309(d)(3)(i), (v)(O).  However, as a 
preliminary matter, prostate cancer is not a disease that has 
been determined to be presumptively service connected in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d)(2).  Nevertheless, the Veteran's claim can 
be considered under the second theory of entitlement 
referenced above, as prostate cancer is listed as a 
"radiogenic disease" pursuant to 38 C.F.R. 
§ 3.311(b)(2)(xxiii). 

In this regard, private treatment records from Dr. C.B. 
reflected that the Veteran was diagnosed with prostatic 
adenocarcinoma in January 2000.  The Board finds that the 
provisions of 38 C.F.R. § 3.311 were fully met.  In November 
2005,  the Defense Threat Reduction Agency (DTRA) provided a 
scenario of the Veteran's radiation exposure based on his 
military records, recollections, and statements.  It was 
explained that the Veteran's statements were combined with 
historical and technical information that describes the 
radiation environment to which he was potentially exposed.  
To fully characterize the Veteran's radiation exposure, 
estimates, worst-case conditions, and assumptions were 
provided.  All the above combined (what the Veteran did and 
when, whether, and how he did it in relation to the radiation 
environment) constitute the Scenario of Participation and 
Radiation Exposure.  

In relevant part, the Veteran stated that he served as an 
airman and third class petty officer aboard the USS Boxer 
during Operation HARDTACK I; had liberty at Enewetak, Japtan, 
Bikini, and Johnston Islands up to twice a week with each 
visit lasting approximately 3 to 4 hours; spent approximately 
12 hours per day topside; observed shots WAHOO, UMBRELLA, and 
ORANGE; was issued goggles and white uniforms during each 
detonation; was topside on the flight deck during each 
detonation; was exposed to fallout; steamed under fallout and 
had to use showers until decontaminated and had to throw 
clothing away; was issued film badges; was in contact with 
radioactive materials while moving planes around the ship; 
and, was contaminated on his entire body.  

Information from historical records do indicate that the 
Veteran served aboard the USS Boxer from April 1957 until 
January 1959.  He was issued a film badge covering the period 
from April 1, 1958, until an unspecified turn-in date.  A 
history of radiation exposure on Operation HARDTACK I and the 
USS Boxer based on operational records and reports as well as 
on scientific principles and studies was also provided.  In 
particular, Operation HARDTACK I was a series of 35 
atmospheric nuclear weapon tests conducted in the Pacific 
Ocean from April 1958 to August 1958.  The USS Boxer arrived 
at Enewetak Atoll in March 1958 and made numerous passages 
between Enewetak and Bikini Atolls during May 1958 and June 
1958.  The USS Boxer arrived at Johnston Island in July 1958 
and August 1958.

In a section entitled basis for dose assessment, DTRA 
complied a scenario based on the Veteran's statements, 
historical records, operational records and reports, and 
scientific principles and studies.  Of note was that the 
Veteran accrued external gamma doses from fallout from shots 
FIR, KOA, and REDWOOD that descended on the USS Boxer as well 
as from deposited fallout from shots TEWA, FIR, KOA, and 
REDWOOD at Enewetak and shots FIR and HICKORY at Bikini 
during liberty ashore.  He also accrued internal doses from 
inhalation from descending and subsequently resuspended 
fallout from the HARDTACK I shots that impacted the USS 
Boxer; inhalation of resuspended fallout from the shots 
during liberty at the residence islands of Enewetak and 
Bikini Atolls; and, ingestion of fallout that potentially 
contaminated the food or water he consumed during the periods 
of descending fallout.  It was also referenced that his film 
badge dosimeter recorded external gamma dose from April 1958 
until an unknown turn-in date, probably June 1958 (based on 
information of all USS Boxer dosimetry records, ship logs and 
diaries, and interviews with members of the ship's crew).  
External gamma doses that he accrued during unbadged periods 
were reconstructed.  

Additionally, the following information was not readily 
characterized based on available information, but such impact 
on doses was found by using worst-case presumptions.  Of note 
was that is was presumed that the Veteran was topside 
continuously for twelve hours per day and was fully exposed 
to descending fallout; internal doses at Enewetak, Japtan, 
Bikini, and Johnston Islands were maximized; and, as 
radioactive decay is the only mechanism for reducing land-
based radiation levels, removal through weathering and 
decontamination was not considered.  Further, it was assumed 
that the Veteran went ashore on liberty from 1600 to 2000 
every other day when the USS Boxer was anchored at Bikini or 
Enewetak on the days the recreational facility was open.  

In November 2005, the Veteran signed a statement reflecting 
that he agreed with the scenario and had no additional 
information to provide.  The Board notes the Veteran's 
concerns raised during his hearing that his complete exposure 
to radiation was not considered for purposes of the dose 
estimate, to include his entire deployment, his time on land 
during liberty, and touching contaminated helicopters.  
However, as detailed above, the Veteran's entire 
participation in Operation HARDTACK I was considered, which 
was noted to have spanned from March 1958 to August 1958.  
This is corroborated by a service personnel record which 
reflected the USS Boxer's participation in the Joint Task 
Force Seven from March 1958 to August 1958.  Although the 
Veteran asserts that he was deployed for nine months (the 
Board notes the Veteran was aboard the USS Boxer from April 
1957 to October 1958), the Board affords more probative value 
to the operational records and reports which reflect 
potential radiation exposure until August 1958.  Importantly, 
the Veteran's exposure to radiation while on liberty, to 
include worst-case scenario consideration, was fully 
referenced in the scenario.  Moreover, his time on the flight 
deck, to include 12 hour shifts topside, was referenced.  
Thus, the Board concludes that the Veteran's complete 
possible exposure to radiation was considered.  

The December 2005 Radiation Dose Assessment provided a 
detailed discussion of the information and evidence 
considered when arriving at the radiation dose to the 
Veteran's whole body and prostate.  It was specifically 
stated that the Veteran's radiation exposure potential was 
based on his recollection, service records, operational 
documents and reports, and scientific principles and studies, 
as detailed in his Scenario of Participation and Radiation 
Exposure (SPARE), which the Veteran reviewed.  The doses were 
summarized as follows: mean total external gamma dose 1.3 
rem; upper bound gamma dose 1.7 rem; mean total external 
neutron dose 0.0 rem; upper bound neutron dose 0.0 rem; 
internal committed dose to the prostate 0.01 rem; and, upper 
bound committed dose to the prostate 0.1 rem.  38 C.F.R. 
§ 3.311(a)(2)(i).  

In August 2006, the Director of Compensation and Pension 
Service requested a VA medical opinion from the Under 
Secretary for Health based on the Veteran's dosage 
assessment, circumstances of exposure, and relevant medical 
history.  38 C.F.R. § 3.311(c).

In an August 2006 opinion, the Chief Public Health and 
Environmental Hazards Officer stated that the sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  The Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for prostate cancer.  The computer software 
calculated a 99th percentile value for the probability of 
causation of 1.90 percent.  Based on the forgoing, the Chief 
Public Health and Environmental Hazards Officer opined that 
it was unlikely that the Veteran's adenocarcinoma of the 
prostate can be attributed to exposure to ionizing radiation 
in service.  

The Board affords the August 2006 opinion great probative 
value.  The finding that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established was based on published scientific/medical 
literature.  Moreover, the IREP of the NIOSH was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for prostate cancer, indicating that the 
calculation was based on accepted scientific principles.  
Additionally, the examiner had access to the Veteran's 
medical history, to include that he was exposed to ionizing 
radiation at age 20, diagnosed with adenocarcinoma of the 
prostate in 2000, denied having a family history of cancer or 
leukemia, and worked in the heating and air-conditioning 
business after service.  Lastly, the examiner considered the 
dose estimates supplied by the DTRA.  See 38 C.F.R. 
§ 3.311(e).  As such, the Board affords this opinion great 
probative value. 

The Board also notes that the August 2006 opinion is the only 
discussion of any possible relationship between the Veteran's 
current prostate cancer and his exposure to ionizing 
radiation.  As there is no other medical evidence for 
consideration, the Board finds that there is no competent 
medical evidence indicating that the Veteran's prostate 
cancer resulted from radiation exposure in service.  
38 C.F.R. § 3.311(f).  Thus, the claim cannot be granted 
pursuant to 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311.  

The Board has also considered whether the Veteran's prostate 
cancer can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service on a direct basis.  The Veteran's service treatment 
records are negative for any complaints, treatment, findings, 
or diagnoses of prostate problems.  Thus, there was no 
showing of a prostate-related condition during the Veteran's 
service.  As such, there is no medical evidence establishing 
that there was an event, disease, or injury in service (other 
than radiation exposure) to which a current disorder could be 
directly related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

In fact, the Board notes that the first diagnosis of 
prostatic adenocarcinoma was in a January 2000 private 
treatment record from Dr. C.B., which was approximately 40 
years after his separation from service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board acknowledges the Veteran's testimony that he was 
told that he had a high acid content and high prostate 
specific antigen (PSA) in approximately 1965.  He stated that 
he felt fine at the time, but was scared of anything related 
to cancer and decided not to follow-up.  As referenced above, 
the Veteran indicated that any PSA readings taken in the 
1960s were not available because they had been destroyed due 
to the passage of time.  The Veteran testified that he was 
later told that his PSA was high while working in Alaska in 
the 1990s and decided to seek regular treatment.  A 1997 
record from A.C.F.F.M. confirmed that PSA readings were taken 
at that time.  However, as noted above, the first diagnosis 
of prostate cancer was not until many years after the 
Veteran's separation from service.  Importantly, the prostate 
cancer diagnosis was made approximately two years after the 
1997 PSA findings.  

To the extent the Veteran is contending that PSA readings in 
the 1960s are related to his current diagnosis of prostate 
cancer, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the Board 
does not doubt the Veteran's account that he was told in the 
1960s that his PSA readings were high, the Veteran is not 
qualified to interpret the significance of a high PSA.  
Moreover, without the actual 1960 records, an interpretation 
of such findings is not possible.  As such, even after 
considering the Veteran's testimony that he had high PSA 
readings in the 1960s, the Board finds the lack of medical 
evidence of prostate cancer until 2000 weighs more heavily 
against an association between prostate cancer and the 
Veteran's military service.  

In conclusion, the Veteran was not shown to have prostate 
cancer until many years after his separation from service.  
Importantly, the competent medical evidence does not reveal a 
relationship between the Veteran's service and prostate 
cancer.  As such, service connection for prostate cancer must 
be denied.  38 C.F.R. § 3.303(d).  


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to ionizing radiation, is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


